Order modified by granting leave to the defendants to renew motion in the event that the plaintiff do not within ten days from service of order serve an additional bill of particulars, either giving the remaining items required by the order granting the bill of particulars, or, in default thereof, stating the lack of information under oath in conformity with the provisions of said order, and as so modified affirmed, without costs. No opinion. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ.